Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 07/21/2022.  Claims 1-21 of which claims 1, 16, 17,18,19,20 and 21 are independent, were pending in this application and have been considered below.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 07/21/2022, with respect to the 
(i) Claims 1-21 objected to because of the following informalities have been fully considered and are persuasive.  The objection of claims has been withdrawn because of amendment.
(ii) Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               

5.         The application is amended as follows:
Claim 1 is amended as follow:
(i) In claim 1, line 36, delete “and each” after each polarization-- -.
(ii) Provide legible parameters in all equations in claims. 

Allowable Subject Matter
6.         Claims 1-21 are allowed.
7.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.         The following is a statement of reasons for allowance: 
Regarding claims 1, 16, 17,18,19, 20 and 21, the prior art of record, specifically Wo 2016068628 (see IDS) teaches a codebook design and structure associated with a two dimensional transmit antennas array. The two dimensional arrays are associated with a type of multiple-input-multiple-output (MIMO) system often termed “full-dimension” MIMO (FD-MIMO).
JP2016020329(see IDs) teaches a base station, which Is used In a wireless communication system in which multiplexing is applied in a power region, Is
provided with: a transmission unit which transmits, to user devices, a power ratio used by the user devices in order to calculate channel state information; and a reception unit which receives, from the user devices, the channel state Information calculated using the power ratio.
However, none of the prior arts cited alone or in combination provides the motivation to teach  a processor configured to - estimate a the CSI using measurements on the downlink reference signals on the radio channel, the downlink reference signals provided over a certain observation time, - select a Doppler-delay precoder matrix for a composite Doppler-delay-beam three-stage precoder, the Doppler-delay-beam three-stage precoder being based on one or more codebooks, the one or more codebooks comprising o one or more transmit-side spatial beam components of the composite Doppler-delay-beam three-stage precoder, o one or more delay components of the composite Doppler-delay-beam three-stage precoder, and o one or more Doppler-frequency components of the composite Doppler-delay-beam three-stage precoder, - calculate either one or more of a channel quality indicator (CQI) (PMI), (RI) as recited in claim 1.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 27, 2022